This was an action instituted by the appellant against the appellee, as treasurer of Elkhart County, Indiana, to restrain and enjoin him from collecting taxes assessed against appellant's municipally owned and operated public utilities.
The same questions are presented in the instant case as were presented in the case of John F. DeHaven et al. v. MunicipalCity of against the appellee, as treasurer of Elkhart County, Indiana, to South Bend, Indiana, ante 194, 7 N.E.2d 184, decided by this court on the 31st day of March, 1937. On the authority of that case, the instant case is affirmed.
Judgment affirmed.
 *Page 1